            Case 6:18-bk-06821-KSJ         Doc 266     Filed 02/06/20     Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION




In Re:                                                                Case No. 6:18-bk-06821

 DON KARL JURAVIN,                                                    Chapter 11

                     Debtor


            NOTICE OF APPEARANCE AND REQUEST FOR NOTICE



         RALPH STRZALKOWSKI AND AMBER ROBINSON OF FLORIDA RIGHTS LAW

FIRM hereby notice this Honorable Court of their appearance on behalf of non-party ANNA

JURAVIN, who has been subpoenaed for deposition and production of documents in the

above-styled bankruptcy matter. Counsel request that copies of all future notices, pleadings,

orders, and other papers served in this matter should be sent to the following emails and

address:

         Ralph Strzalkowski
         Amber Robinson
         695 Central Ave Ste. 264
         St. Petersburg, FL 33701
         arobinson@arobinsonlawfirm.com
         rs@lawyeronwheels.org




Dated this 6th day of February 2020.




                                                                                                1
           Case 6:18-bk-06821-KSJ   Doc 266   Filed 02/06/20   Page 2 of 3




Respectfully Submitted,

/s/ Amber Robinson
__________________________________
Amber Robinson, Esq.
Florida Rights Law Firm
Fla. Bar No. 0107215
695 Central Ave Ste. 264
St. Petersburg, FL 33701
arobinson@arobinsonlawfirm.com (813)
613-2400 (phone)
(727) 362-1979 (fax)
Counsel for Defendants

/s/ Ralph Strzalkowski
_______________________________
Ralph Strzalkowski, Esq.
Florida Bar No. 89248
 Florida Rights Law Firm
695 Central Ave Ste. 264
St. Petersburg, FL 33701
rs@lawyeronwheels.org
(352) 262-9593 (phone)
Counsel for Defendants




                                                                             2
            Case 6:18-bk-06821-KSJ        Doc 266      Filed 02/06/20     Page 3 of 3




                                CERTIFICATE OF
                                SERVICE

        I HEREBY CERTIFY that on February 6, 2020, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF which will send a Notice of Electronic

Filing generated by CM/ECF to those parties registered to receive electronic notices of filing

in this case.




                                             BECKER & POLIAKOFF, P.A.
                                             Attorney for Plaintiff 1​ 11 N.
                                             Orange Avenue, Suite 1400
                                             Orlando, FL 32801 Telephone:
                                             (407) 875-0955 Fax: (407)
                                             999-2209
                                             phowell@beckerlawyers.com
                                             bmcdowell@beckerlawyers.com
                                             nspeth@beckerlawyers.com
                                             orlefile@beckerlawyers.com


                                     By: /s/ AMBER ROBINSON




                                                                                                 3
